Citation Nr: 1122846	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the post-operative residuals of a right tarsal tunnel release as secondary to service-connected right ankle disability or bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty for training from May to August 1983, and on active duty from August 1985 to August 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In February 2010, a Board personal hearing was held before the undersigned in Washington, DC.  A transcript of the hearing is associated with the claims file.

In July 2010, the issue of service connection for the post-operative residuals of a tarsal tunnel release was remanded by the Board for VA examination and medical nexus opinions.  For reasons explained below, the September 2010 VA nexus opinion did not comply with the Board's remand order and was not adequate for rating purposes. 

The Board notes that during the appeal the Veteran has asserted that he wants "service connection" for a painful scar related to the tarsal tunnel release.  This request for "service connection" is actually a request for a downstream separate compensable initial rating for a tender or painful scar, provided that service connection for the post-operative residuals of a right tarsal tunnel release is granted.   The Board would point out that the issue on appeal, service connection for the post-operative residuals of a right tarsal tunnel release, already encompasses the question of service connection for the more specific residual of right tarsal tunnel surgery scar.  The outcome of the question of service connection for the specific residual of a scar, and the downstream question of whether the scar is tender and painful to warrant a separate initial rating, will turn on the merits-based outcome of the issue on appeal, that is, whether service connection is granted for residuals of right tarsal tunnel release is granted.  For this reason, there is no separate issue of "service connection" for the scar, and any failure by the RO to address a downstream rating question of separate rating for a right knee scar at this stage of the appeal for service connection could not result in prejudice to the Veteran, who, in addition to being a VA adjudicator himself, in his writing in this case has already demonstrated his knowledge that the scar is a residual of the right tarsal tunnel release surgery and that a separate compensable initial rating may be granted for a tender or painful scar.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  


REMAND

This matter was previously before the Board in July 2010 at which time it was remanded for further development of the evidence.  That development has not been fully accomplished and the issue must be once again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2010, the Board ordered that the Veteran undergo a medical examination to ascertain the current residuals of a right tarsal tunnel release and render an opinion regarding whether it is at least as likely as not that the need for the tarsal tunnel release is related to any of the Veteran's service-connected disabilities, either directly or by aggravation.  While the Veteran was afforded an examination in September 2010, the examiner did not render the requested opinions.  The examiner wrote that it was "possible" that pes planus and plantar fasciitis might have led the Veteran to "try" surgical intervention.  The examiner also wrote that pain "might" have lead the Veteran to try right tarsal tunnel release.  Such a statement is not an opinion of probative value because it is stated in terms only of possibility rather than probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

The September 2010 statement also only relates to the Veteran's subjective intent or motivations in requesting right tarsal tunnel release surgery, and is not a medical opinion on the objective need for right tarsal tunnel release surgery.  Additionally, the opinion only refers to the Veteran's plantar fasciitis, and no opinion regarding the Veteran's service-connected right ankle disability is included.  

The Board also notes that electromyogram (EMG) and nerve conduction velocity (NCV) studies conducted in February 2010 show peripheral neuropathy in both the right and left legs and the Veteran has suggested that he could have peripheral neuropathy from a vitamin B12 deficiency.  The September 2010 VA examiner did not address either the Veteran's contention or the fact that the he has bilateral peripheral neuropathy.  The VA examiner's opinion speculating that right leg peripheral neuropathy may be related to service-connected right leg disability or disabilities does not account for or explain the bilateral nature of the Veteran's peripheral neuropathy.  Such evidence of bilateral peripheral neuropathy needs to be considered and explained by a VA examiner.  

Additionally, the Veteran has suggested that he has a non-service-related B12 deficiency, which the examiner indicated could be a possible etiology of the peripheral neuropathy, but did not offer an opinion about.  In view of these facts, the Board finds that the September 2010 examination is inadequate.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file to the September 2010 VA examiner/opinion provider for review and an addendum opinion regarding the need for the right tarsal tunnel release surgery.  After review of the relevant documents in the claims folder, the VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran's service-connected disabilities of plantar fasciitis and right ankle sprain residuals either caused directly, or contributed by aggravation, to the need for the right tarsal tunnel release surgery.  In rendering this opinion, the VA examiner should specifically address the Veteran's contentions of vitamin B12 deficiency as a possible etiology, and should discuss the implication of EMG/NCV studies showing bilateral peripheral neuropathy.  

If the VA provider is unavailable to offer the opinions sought, the Veteran's claims file should be forwarded to another appropriate VA examiner for the opinion sought.  The opinion-provider should answer the question posed and explain the rationale for the opinion given.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

